       Case 3:19-cr-04375-CAB Document 48 Filed 04/30/21 PageID.159 Page 1 of 2



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                            Case No.: 19CR4375-CAB
10                                       Plaintiff,
                                                          Order Denying Without Prejudice
11   v.                                                   Motion to Reduce Sentence
                                                          [Doc. No. 47]
12   KARLA MARIA CUEVAS-VERDUGO,
                         Defendant.
13
14
15         On November 9, 2020, defendant Karla Maria Cuevas-Verdugo (“Defendant”) filed
16   a motion to reduce her sentence of imprisonment to time-served under 18 U.S.C. §
17   3582(c)(1)(A)(i) based on health risks posed by the COVID-19 pandemic (the “first motion
18   for sentence reduction”). [Doc. No. 40.] On December 9, 2020, this Court issued an order
19   denying the first motion for sentence reduction. [Doc. No. 46.] On April 30, 2021,
20   Defendant filed a motion for sentence reduction under 18 U.S.C. §3582(c)(1)(A) based on
21   a perceived need for uterine surgery (the “second motion for sentence reduction”). [Doc.
22   No. 47.]
23         18 U.S.C. § 3582(c)(1)(A) requires that a defendant “fully exhaust all administrative
24   rights to appeal” before bringing a motion to the district court. A defendant is first required
25   to make a request of the Bureau of Prisons (“BOP”) to file the motion for release on the
26   defendant’s behalf. If the BOP refuses, or does not act on the defendant’s request within
27   30 days, the statute authorizes the defendant to file the motion with the district court.
28

                                                      1
                                                                                       19CR4375-CAB
      Case 3:19-cr-04375-CAB Document 48 Filed 04/30/21 PageID.160 Page 2 of 2



 1         In the second motion for sentence reduction, Defendant claims to have exhausted
 2   her administrative remedies via a request to the Warden on December 3, 2020. [Doc. No.
 3   47 at 3, 11-13.] However, that request was based upon Defendant’s concern over COVID
 4   19, which was the basis of the first motion for sentence reduction. There is no evidence in
 5   the second motion for sentence reduction that Defendant has exhausted her administrative
 6   remedies regarding the perceived need for uterine surgery. See United States v. Valenta,
 7   2020 WL 1689786 at *1 (W.D. Pa. Apr. 7, 2020) (“To properly exhaust administrative
 8   remedies, therefore, the administrative complaint must raise the same claims asserted in
 9   the federal court filing”); United States v. Jenkins, 2020 WL 1872568 at *1 (D. Neb. Apr.
10   14, 2020) (“the Court does not view the administrative exhaustion of an initial request for
11   compassionate release as serving to discharge that requirement for subsequent requests
12   based on different evidence and argument. Simply put, the Court cannot consider a motion
13   for compassionate release that is based on evidence or arguments that weren’t presented to
14   the Bureau of Prisons first.”); United States v. Mogavero, 2020 WL 1853754 at *2 (D. Nev.
15   Apr. 13, 2020) (“Proper exhaustion necessarily requires the inmate to present the same
16   factual basis for the compassionate-release”).
17         Defendant has not demonstrated that she sought relief through the BOP regarding
18   the perceived need for uterine surgery before submitting her request directly to the court.
19   Exhaustion is a jurisdictional predicate to court’s ability to consider the merits of the
20   request. Therefore, the second motion for sentence reduction is DENIED WITHOUT
21   PREJUDICE to reconsideration once Defendant establishes she has satisfied the
22   exhaustion requirement.
23   Dated: April 30, 2021
24
25
26
27
28

                                                  2
                                                                                   19CR4375-CAB
